Citation Nr: 0736557	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Life Insurance (S-
DVI) under 38 U.S.C.A. § 1922(a).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 determination of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.  


REMAND

The veteran had been scheduled for a Travel Board hearing at 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) in August 2006, but he did not appear for 
the hearing.  In a subsequent letter received by the Board in 
October 2007, the veteran requested that the hearing be 
rescheduled.  After a review of the veteran's request, the 
undersigned Veterans Law Judge has found that good cause has 
been demonstrated, and his motion for a new hearing date is 
hereby granted.  Therefore, the Board finds that this matter 
should be remanded to schedule the veteran for a Travel Board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2007), as per the veteran's 
request, and as the docket permits.  

2.	Appropriate notification should be 
given to the veteran and such 
notification should be documented and 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument of the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



